DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-5 and 7-16 are currently pending in the present application. Claim 1 and 5 are currently amended; claims 2 and 6 are canceled; and claims 3-4 and 7-16 are original. The amendment dated May 9, 2022 has been entered into the record.

Allowable Subject Matter
Claims 1, 3-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Feng (US 2019/0079322), of record, discloses a color filter (Figures 1-6; Paragraphs [0022]-[0030] identifying the embodiment shown in Figures 1-6), comprising: a color filter substrate (130; Paragraph [0036]); a plurality of sub-pixel regions (Figure 1, the regions where R, G and B are disposed therein; Paragraph [0036] “each pixel unit is provided therein with one of the color filtering blocks”) disposed on the color filter substrate, wherein each of the sub-pixel regions comprises a first signal region (Figure 6b, the region where G is disposed therein), a second signal region (Figure 6b, the region where B is disposed therein), and a laser path (the path formed on the second shading strips 120 between G and B; Paragraph [0034] “a nanoscale laser may be focused on and melt the second shading strip”) disposed between the first signal region and the second signal region; a first light-shielding sheet (Figure 6b, second shading strip 120 under G) disposed on the first signal region and covered with a first common electrode layer (140 in the region where G is disposed therein; Paragraph [0061]); and a second light-shielding sheet (Figure 6b, second shading strip 120 under B) disposed on the second signal region and covered with a second common electrode layer (140 in the region where B is disposed therein; Paragraph [0061]).
The prior art of Kamimura (US 2015/0219948), of record, discloses a common electrode layer can be made of indium-tin-oxide (ITO), and signals are supplied to common electrode layers (Paragraphs [0031]-[0032]).
However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a path width of the laser path is greater than 450 μm”. The examiner further considered Yamazaki et al. (US 2002/0197421, hereinafter “Yamazaki”), Lee et al. (US 2007/0229735, hereinafter “Lee”),  and Tanaka (US 2004/0209410). Yamazaki teaches a laser for irradiating over a substrate being condensed into a linear shape with a width of 100 to 1000 μm (Paragraph [0074]). However, the specific widths of the linear shape of the laser as disclosed by Yamazaki is to form island semiconductor layers (Paragraph [0073]). The prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 3-4 are allowable by virtue of their dependence on claim 1.
Regarding claim 5, Feng discloses a method of manufacturing a color filter (Figures 1-6; Paragraphs [0022]-[0030] identifying the embodiment shown in Figures 1-6), comprising:
forming a substrate (130; Paragraph [0036]), wherein the substrate comprises a plurality of sub-pixel regions (Figure 1, the regions where R, G and B are disposed therein; Paragraph [0036] “each pixel unit is provided therein with one of the color filtering blocks”);
forming a first light-shielding sheet (Figure 6b, second shading strip 120 under G) and a second light-shielding sheet (Figure 6b, second shading strip 120 under B) in each of the sub-pixel regions of the substrate (Figures 1 and 6);
forming a common electrode layer (140; Paragraph [0061]) on the first light-shielding sheet and the second light-shielding sheet; and
lasering the common electrode layer to form a laser path (Figure 6b and Paragraph [0034] “a nanoscale laser may be focused on and melt the second shading strip” teaching the path formed on the second shading strips 120 between G and B);
wherein the laser path separates the common electrode layer into common electrode layer (Figure 6b, second shading strip 120 under G) covering the first light-shielding sheet, and a second common electrode layer (Figure 6b, second shading strip 120 under B) covering the second light-shielding sheet; and separating the sub-pixel region into a first signal region (Figure 6b, the region where G is disposed therein) comprising the first light-shielding sheet and the first common electrode layer, and a second signal region (Figure 6b, the region where B is disposed therein) comprising the second light-shielding sheet and the second common electrode layer.
Kamimura discloses a common electrode layer can be made of indium-tin-oxide (ITO), and signals are supplied to common electrode layers (Paragraphs [0031]-[0032]).
However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a path width of the laser path is greater than 450 μm”. The examiner further considered Yamazaki et al. (US 2002/0197421, hereinafter “Yamazaki”), Lee et al. (US 2007/0229735, hereinafter “Lee”),  and Tanaka (US 2004/0209410). Yamazaki teaches a laser for irradiating over a substrate being condensed into a linear shape with a width of 100 to 1000 μm (Paragraph [0074]). However, the specific widths of the linear shape of the laser as disclosed by Yamazaki is to form island semiconductor layers (Paragraph [0073]). The prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 5.
Dependent claims 7-8 are allowable by virtue of their dependence on claim 5.
Regarding claim 9, Feng discloses a display device (Paragraphs [0033] and [0052] identifying the embodiment shown in Figures 1-6), and the color filter as claimed in claim 1. And Tseng et al. (US 2016/0238871, hereinafter “Tseng”) discloses a display device (Figure 6) comprising: a first substrate (20); a plurality of metal layers (24; Paragraph [0039]) disposed on the first substrate; a passivation layer (26) covering the first substrate and the plurality of metal layers; a plurality of color resists (27) disposed on the passivation layer; a planarization layer (28) covering the plurality of color resists and the passivation layer; a substrate (60) disposed on another side opposite to the first substrate of the display device; and a spacer layer (70) comprising a first surface and a second surface (the lower surface, the upper surface), wherein the first surface contacts the planarization layer (see Figure 6), and the second surface contacts an indium tin oxide layer (ITO). 
However, Feng and Tseng fail to disclose or suggest, in light of the specification, “disposing positions of the plurality of color resists are aligned below a disposing position of the laser path”. The examiner further considered Chang et al. (US 2004/0119903), Yamazaki, Tanaka, Yonebayashi and Moore. However, the prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 9.
Dependent claims 10-16 are allowable by virtue of their dependence on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871